Sub-Item 77O DREYFUS MUNICIPAL FUNDS, INC. -DREYFUS AMT-FREE MUNICIPAL BOND FUND On September 24, 2014, Dreyfus AMT-Free Municipal Bond Fund (the “Fund”), a series of Dreyfus Municipal Funds, Inc., purchased 4,000 5.00% Sales Tax Asset Revenue Bonds, Fiscal 2015 Series A due October 15, 2019, issued by the Sales Tax Asset Receivable Corporation (CUSIP No. 794665FX2) (the “Bonds”) at a purchase price of $118.174 per Bond, including underwriter compensation of 0.450%. The Bonds were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: Barclays Capital Inc. Blaylock Beal Van, LLC BMO Capital Markets BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Citigroup Inc. Drexel Hamilton, LLC Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Goldman, Sachs, & Co. J.P. Morgan Securities LLC Janney Montgomery Scott LLC Jefferies LLC Lebenthal & Co., LLC Loop Capital Markets LLC Merrill Lynch, Pierce, Fenner & Smith, Incorporated Morgan Stanley & Co. LLC Northern Trust Corporation Oppenheimer & Co., Inc. PNC Capital Markets LLC Prager & Co., LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross Inc. Samuel A. Ramirez & Co., Inc. Siebert Brandford Shank & Co., L.L.C. Southwest Securities, Inc. Sterne, Agee & Leach, Inc. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC U.S. Bancorp Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund’s Rule 10f-3 Procedures at a Board meeting held on November 3, 2014. These materials include additional information about the terms of the transaction.
